Case 8:19-cv-00310-VMC-AAS Document 64 Filed 01/06/21 Page 1 of 3 PageID 269




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ROBERT E. GREATHOUSE,

       Plaintiff,

v.                                                         Case No. 8:19-cv-310-T-33AAS

ST. PETERSBURG POLICE DEPARTMENT,
CHRISTOPHER DOLCH,
MICHAEL R. EGULE,
RENEE D. MCKINEY,

       Defendants.
                                                  /

                                          ORDER

       This cause comes before the Court sua sponte. Plaintiff Robert E. Greathouse, a

prisoner confined at the Pinellas County Jail, in Pinellas County, Florida, initiated this

case by filing, pro se, a civil rights complaint under 42 U.S.C. § 1983. Plaintiff alleges

that he was unlawfully arrested without probable cause. He seeks compensatory and

punitive damages for false imprisonment, unlawful seizure, falsification of government

documents, deprivation of liberty without due process, and other constitutional and state

law violations. (Doc. 1)

       Federal courts must refrain from intervening in pending state criminal proceedings

when the party requesting federal intervention has an adequate remedy at law and will not

suffer irreparable injury. Younger v. Harris, 401 U.S. 37, 53 (1971). Abstention under

the Younger doctrine is required where: “(1) there is a pending state judicial proceeding;
Case 8:19-cv-00310-VMC-AAS Document 64 Filed 01/06/21 Page 2 of 3 PageID 270




(2) the proceeding implicates important state interests; and (3) the parties have an

adequate opportunity to raise any constitutional claims in the state proceeding.”

Newsome v. Broward Cnty. Pub. Defenders, 304 F. App’x. 814, 816 (11th Cir. 2008)

(citing Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 432

(1982)). Regarding the first factor, “the relevant inquiry is ‘whether the federal

proceeding will interfere with an ongoing state court proceeding.’” Id. (quoting 31

Foster Children v. Bush, 329 F.3d 1255, 1276 (11th Cir. 2003)).

       First, Plaintiff’s state criminal proceedings are ongoing. Although Plaintiff failed

to document the case in his Notice of Pendency of Other Actions (Doc. 6), publicly-

available records from the Pinellas County Sheriff’s Office reveal that Plaintiff is

awaiting trial on the criminal charges relevant to this case. A ruling by this Court

concerning the legality of Plaintiff’s arrest would certainly interfere with those state

criminal proceedings. Second, the criminal proceedings implicate important state

interests. Plaintiff is charged with sexual battery and failure to register as a sex offender.

Florida has a significate interest in prosecuting those matters. See id. at 816 (recognizing

Florida’s state interest in “ensur[ing] that violent sex offenders do not harm its citizens”).

Third, Plaintiff will have an adequate opportunity to litigate the probable cause issue

during his state criminal case. Accordingly, the Younger doctrine warrants abstention.

       In cases involving claims for damages, such as this one, it is common for a federal

court to stay the federal proceeding until the relevant criminal case has ended. See e.g.,

Wallace v. Kato, 549 U.S. 384, 393–94 (2007) (“If a plaintiff files a false-arrest claim

before he has been convicted (or files any other claim related to rulings that will likely be

                                              2
Case 8:19-cv-00310-VMC-AAS Document 64 Filed 01/06/21 Page 3 of 3 PageID 271




made in a pending or anticipated criminal trial), it is within the power of the district court,

and in accord with common practice, to stay the civil action until the criminal case or the

likelihood of a criminal case is ended.”). Therefore, the Court will stay this case pending

the completion of Plaintiff’s underlying state criminal case.

        Accordingly, it is ORDERED that this case is STAYED pending the completion

of Plaintiff’s state criminal case. The clerk is directed to ADMINISTRATIVELY

CLOSE this case. If Plaintiff wishes to proceed with this case, he must move to reopen

within 45 days of the conclusion of his state criminal case. Plaintiff’s Motion for

Summary Judgment (Doc. 53) is DENIED WITHOUT PREJUDICE.

        DONE and ORDERED in Chambers in Tampa, Florida, this 6th day of January,

2021.




                                              3
